Citation Nr: 1514125	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  11-01 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to referral to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1998 to August 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Salt Lake City, Utah in November 2009 and December 2009, respectively.  The Veteran failed to appear at a July 2011 Board hearing and has not requested that this hearing be rescheduled.  Accordingly, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

In an August 2014 decision, the Board addressed several claims for service connection in addition to claims for increased initial ratings for right ear hearing loss and right knee strain with patellar tendonitis (right knee disability).  In addressing the claims for increased ratings, the Board found that referral to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extraschedular evaluation was not warranted with regard to the individual claims.  See 38 C.F.R. § 3.321 (2014).

The Veteran appealed the August 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 order, the Court granted a Joint Motion for Partial Remand (JMR) with regard to the Board's finding that referral for an extraschedular rating was not warranted, as the Board did not address whether referral for an extraschedular rating based upon the combined effect of the Veteran's service-connected disabilities was warranted.  See generally Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (holding that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced).  The issue has been returned to the Board for action consistent with the JMR.



FINDINGS OF FACT

When assessed separately and in the aggregate, the Veteran's service-connected disabilities have not presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The Veteran has not met the criteria for referral to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extraschedular rating.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 3.321 (2014); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Here, the present appeal stems, in part, from the Veteran's challenge of initial evaluations assigned following the grant of service connection for right ear hearing loss and a right knee disability.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and initial disability evaluations have been assigned, the service connection claims have been substantiated, and thus, the compliance with the notice provisions of 38 U.S.C.A. § 5103(a) is no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Notwithstanding this finding, the record shows that the Veteran received notice of the information and evidence necessary to substantiate the present claim.  See VCAA Notice Acknowledgment, dated June 2009.  In addition, pursuant to the duty to assist, VA provided examinations in July 2009 and February 2011.

The Board finds that no further notice or assistance is required for a fair adjudication of the Veteran's claim, all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2014).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

To accord justice in exceptional cases where the schedular standards are found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under 3.321(b)(1), an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In addition, Johnson provides that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

As explained below, the Board finds that the record is negative for evidence that that the Veteran's service-connected disabilities have been productive of impairment that can be attributed only to the combined effect of those service-connected conditions, which include a right knee disability, right ear hearing loss, tinnitus, and hemorrhoids.  Thus, the Board finds that the Veteran's service-connected disabilities have not presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards; and referral for extraschedular consideration is not warranted.
 
With regard to the Veteran's right knee disability, the report of a July 2009 VA examination indicates that this disability has been productive of weakness, lack of endurance, and pain, which can be elicited by physical activity.  During the July 2009 examination, the Veteran reported that this disability has resulted in functional impairment in the form of limitation of activity, to include running and sports.  Notably, the Veteran reported that he is able to take a shower, vacuum, drive a car, cook, climb stairs, dress himself, take out the trash, walk, shop, perform gardening activities, and push a lawn mower.  The report of a February 2011 VA examination documents the Veteran's report that he experiences swelling from time to time and experiences intermittent pain when doing activities at home, but that he is capable of self-care.

With regard to his occupational functioning, the Veteran asserted in his January 2011 substantive appeal (VA Form 9) that his right knee disability prevents him from engaging in prolonged exercise and from coaching football and basketball.  In addition, during the February 2011 VA examination, he reported that his disability has not been productive of any limitations with regard to teaching sports medicine, but has limited his coaching ability, as he cannot sprint, step laterally, or participate in any drills in his capacity as a basketball coach.  Specifically, he reported that he attempts to do what he can, but at times he is not able to coach like he would like to.

Based on the foregoing, the Board finds that the symptomatology and impairment caused by the Veteran's right knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2014).  The schedular criteria specifically provide for swelling, limitation of motion due to pain, lack of endurance, weakness, incoordination, and other limiting factors.  Id.; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, as acknowledged previously, the schedular criteria are meant to reflect the average impairment of earning capacity caused by a disability and are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, to the extent that the Veteran's right knee disability has impeded his ability to coach, the Board finds that this manifestation of his disability is also contemplated by the schedular criteria.

With regard to the Veteran's right ear hearing loss, the Veteran reported during a July 2009 audiological examination that he has a hard time understanding soft-spoken people and has trouble in group or noisy settings, which the examiner noted comprises the Veteran's functional impairment.  In the report of a February 2011 audiological examination, another examiner noted that the Veteran's hearing loss is not disabling.

The schedular rating criteria provide for disability ratings for all levels of hearing loss, to include exceptional patterns of hearing loss, that are based on audiometric evaluations of hearing acuity and speech discrimination testing that is used to evaluate whether a veteran's functioning is impaired due to an inability to understand certain words in conversation.  38 C.F.R. §§ 4.85, 4.86 (2014).  As stated in the Board's August 2014 decision, the regulatory history of 38 C.F.R. §§ 4.85 and 4.86 indicates that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  See 64 Fed. Reg. 25206 (May 11, 1999).  Thus, the Board finds that functional impairment due to hearing loss that is additionally affected by background or environmental noise is a disability picture that is contemplated by the schedular criteria and the Board need not refer the Veteran's claim for right ear hearing loss for extraschedular consideration.  In so finding, the Board finds it highly probative that the schedular criteria provide for the assignment of ratings for hearing loss that is more severe than what the Veteran has demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

With regard to the Veteran's service-connected tinnitus and hemorrhoids, the evidence is negative for evidence of exceptional or unusual symptoms related to either tinnitus or hemorrhoids.  In addition, the February 2011 audiological examination report indicates that the Veteran's tinnitus does not have a significant impact on his occupation or affect his usual daily activities.  Thus, the Board finds that there is no indication that extraschedular consideration is warranted for these disabilities.

The Board finds that although the Veteran has asserted that the Board failed to address whether referral for extraschedular consideration was warranted with regard to the combined effect of all of the Veteran's service-connected disabilities, the record is negative for evidence that shows that his service-connected disabilities have been productive of impairment that can be attributed only to the combined effect of his service-connected conditions.  Review of the record indicates that the Veteran has experienced some orthopedic, musculoskeletal, and audiological impairment with associated symptomatology that is contemplated by the schedular criteria, but the record fails to show that all of the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.

Specifically, the record is absent for any evidence that, due to his service-connected disabilities, the Veteran has required surgical intervention, emergency care, admission on an inpatient basis, or any other course of treatment beyond conservative measures.  Furthermore, the Veteran reported working as a sports medicine teacher and coach; thus, the record indicates that the Veteran has been employed throughout the appeal period.  Although the Veteran did report difficulties with some aspects of his job, such as doing performing certain activities when coaching, the record is absent for evidence that his service-connected disabilities, separately or in the aggregate, have markedly interfered with the Veteran's ability to perform his job.

The Board does not doubt that symptoms and limitations caused by the Veteran's service-connected disabilities have had an adverse impact on the Veteran's ability to work; however, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Again, 38 C.F.R. § 4.1 specifically provides that the schedular criteria are adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

Based on the foregoing, the Board finds that referral for consideration of an extraschedular rating is not warranted and the appeal is denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Referral for consideration of an extraschedular rating for service-connected disabilities, separately and in the aggregate, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


